Name: Commission Regulation (EC) No 1116/97 of 19 June 1997 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community
 Type: Regulation
 Subject Matter: food technology;  animal product;  trade policy;  marketing
 Date Published: nan

 20 . 6. 97 I EN Official Journal of the European Communities No L 163/3 COMMISSION REGULATION (EC) No 1116/97 of 19 June 1997 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolonga ­ tion of storage, part of these stocks should be sold by tender with a view to being processed within the Community; Whereas in the light of the prevailing market circum ­ stances it is appropriate to restrict the list of the eligible finished products to such products which besides beef also contain pork provided that the proportion of pork vis-a-vis beef is significantly reduced; Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), (EEC) No 3002/92 0, as last amended by Regulation (EC) No 770/96 (6) and (EEC) No 2182/77 Q, as last amended by Regulation (EC) No 2417/95, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas with a view to securing a regular and uniform tendering procedure , measures should be taken in addi ­ tion to those laid down in Article 8 ( 1 ) of Regulation (EEC) No 2173/79 ; whereas these measures must be applied as quickly as possible; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79 , taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned; HAS ADOPTED THIS REGULATION: Article 1 1 . The sale shall take place of:  approximately 1 000 tonnes of bone-in forequarters held by the German intervention agency,  approximately 500 tonnes of bone-in forequarters held by the Austrian intervention agency,  approximately 500 tonnes of bone-in forequarters held by the Belgium intervention agency,  approximately 500 tonnes of bone-in forequarters held by the French intervention agency,  approximately 500 tonnes of bone-in forequarters held by the Italian intervention agency,  approximately 500 tonnes of bone-in forequarters held by the Dutch intervention agency,  approximately 100 tonnes of bone-in forequarters held by the Swedish intervention agency,  approximately 35 tonnes of bone-in forequarters held by the Finnish intervention agency,  approximately 1 500 tonnes of boneless beef held by the Irish intervention agency,  approximately 1 500 tonnes of boneless beef held by the Danish intervention agency,  approximately 1 500 tonnes of boneless beef held by the French intervention agency,  approximately 1 500 tonnes of boneless beef held by the United Kingdom intervention agency,  approximately 230 tonnes of boneless beef held by the Spanish intervention agency. Detailed information concerning the boneless beef is given in Annex I. 2 . Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in ac ­ cordance with Regulations (EEC) No 2173/79 , in particu ­ lar Articles 6 to 12 thereof, (EEC) No 2182/77 and (EEC) No 3002/92. Article 2 1 . The deadlines for submitting tenders, which must be made out in ecus, shall be 12 noon on 24 June 1997. (') OJ No L 148 , 28 . 6. 1968 , p . 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . 0 OJ No L 251 , 5 . 10 . 1979, p . 12. (4) OJ No L 248 , 14 . 10 . 1995, p. 39 . (5) OJ No L 301 , 17. 10 . 1992, p . 17 . (j OJ No L 104, 27. 4. 1996, p. 13 . n OJ No L 251 , 1 . 10 . 1977, p . 60 . No L 163/4 EN Official Journal of the European Communities 20 . 6 . 97 within the period referred to in Article 5 ( 1 ) of Regu ­ lation (EEC) No 2182/77,  a precise indication of the establishment or establish ­ ments where the purchased meat will be processed . 3 . The applicants referred to in paragraph 1 may in writing instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders of the purchasers whom he represents together with the written instruction referred to above . 4. The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following: (a) the quantities of beef offered for sale; and (b) the deadline and place for submitting tenders. 2 . For forequarters and for each product mentioned in Annex I the intervention agencies concerned shall sell first the meat which has been stored the longest. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79 , the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation . The intervention agencies will , moreover, display the notice referred to in paragraph 1 at their head office and may also publish them elsewhere . 5 . By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned . The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 1 . 6 . By way of derogation from Article 8 (2) (b) of Regu ­ lation (EEC) No 2173/79 , tenders shall not indicate in which cold store or stores the products are held . Article 5 Meat purchased under this Regulation must be manufac ­ tured into processed products containing both beef and pork. Furthermore, proof must be provided to the satisfac ­ tion of the competent authority of the Member State in which processing takes place that the composition of the processed product concerned has been modified compared with the composition prior to the date of contract of sale leading to a reduction of the pork content of at least 10 percent and a corresponding increase of the beef content, such that the increased quantity of beef used is at least equivalent to the reduction in the quantity of pork used . Article 3 1 . Member States shall provide information on the offers received to the Commission at the latest on the day following the deadline for submitting tenders. 2 . After the offers received have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with . Article 6 Member States shall set up a system of physical and docu ­ mentary supervision to ensure that all meat is processed into the products specified in Article 5. The system must include physical checks of quantity and quality at the start of the processing, during the proces ­ sing and after the processing operation is completed. To this end, processors shall at any time be able to demon ­ strate the identity and use of the purchased meat through appropriate production records . Upon technical verification of the production method by the competent authority, to the extent necessary, allow ­ ance may be taken for drip losses and trimmings . Article 4 1 . A tender shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing pork and who is entered in a national VAT register. 2 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender must be accompanied by:  a written undertaking by the applicant to process the meat purchased into products specified in Article 5 Article 7 1 . The security provided for in Article 15 ( 1 ) of Regula ­ tion (EEC) No 2173/79 shall be ECU 12 per 100 kilo ­ grams. 20 . 6 . 97 EN Official Journal of the European Communities No L 163/5  Ã Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ (EOK) Ã ±Ã Ã ¹Ã ¸. 2182/77 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1116/97] 2. The security provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 shall be :  for bone-in forequarters the difference in ECU between the price offered per tonne and ECU 1 700,  for boneless beef the difference in ECU between the price offered per tonne and ECU 2 400 .  For processing (Regulations (EEC) No 2182/77 and (EC) No 1116/97)  DestinÃ ©s a la transformation [rÃ ¨glement (CEE) n0 2182/77 et (CE) n0 1116/97]  Destinate alla trasformazione [regolamenti (CEE) n . 2182/77 e (CE) n . 1116/97]  Bestemd om te worden verwerkt (Verordeningen (EEG) nr. 2182/77 en (EG) nr. 1116/97)  Para transformaÃ §Ã £o [Regulamentos (CEE) n ? 2182/77 e (CE) n ? 1116/97] Article 8 By way of derogation from Article 9 of Regulation (EEC) No 2182/77, in addition to the entries laid down in Regu ­ lation (EEC) No 3002/92:  Section 104 of T 5 control copies must be completed with one or more of the following:  Jalostettavaksi (Asetukset (ETY) N:o 2182/77 ja (EY) N:o 1116/97)  FÃ ¶r bearbetning (FÃ ¶rordningarna (EEG) nr 2182/77 och (EG) nr 1116/97)  Para transformaciÃ ³n [Reglamentos (CEE) n ° 2182/77 y (CE) n ° 1116/97]  Til forarbejdning (forordning (EÃF) nr. 2182/77 og (EF) nr. 1116/97)  Section 106 of T 5 control copies must be completed with the date of conclusion of the contract of sale . Article 9 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities.  Zur Verarbeitung bestimmt (Verordnungen (EWG) Nr. 2182/77 und (EG) Nr. 1116/97) This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1997 . For the Commission Franz FISCHLER Member of the Commission No L 163/6 EN Official Journal of the European Communities 20 . 6 . 97 ANEXO I  BILAG I  ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I ANEXO I  LIITE I  BILAGA I Cantidad aproximada ( toneladas) TilnÃ ¦rmet mÃ ¦ngde ( tons) UngefÃ ¤hre Mengen (Tonnen) Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity ( tonnes) Quantite approximative Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet ( ton) Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Carne deshuesada  Udbenet kod  Fleisch ohne Knochen  OÃÃ ¯Ã Ã ¸Ã ¹Ã ± Terapia JIE KÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carne senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt (') Danmark Interventionsskank (INT 11 ) 300 Interventionsskank (INT 21 ) 300 Interventionsbov (INT 22) 300 Interventionsbryst (INT 23) 300 Interventionsforfjerding (INT 24) 300 France Jarret arriÃ ¨re d'intervention (INT 11 ) 300 Jarret avant d'intervention (INT 21 ) 300 Ã paule d'intervention (INT 22) 300 Poitrine d'intervention ( INT 23) 300 Avant d'intervention ( INT 24) 300 United Kingdom Intervention shank (INT 11 ) 300 Intervention shin (INT 21 ) 300 Intervention shoulder ( INT 22) 300 Intervention brisket ( INT 23) 300 Intervention forequarter (INT 24) 300 Ireland Intervention shank (INT 11 ) 300 Intervention shin (INT 21 ) 300 Intervention shoulder (INT 22) 300 Intervention brisket (INT 23) 300 Intervention forequarter (INT 24) 300 EspaÃ ±a Jarrete de intervenciÃ ³n ( INT 11 ) 9 Morcillo de intervenciÃ ³n ( INT 21 ) 15 Paleta de intervenciÃ ³n ( INT 22) 75 Pecho de intervenciÃ ³n ( INT 23) 45 Cuarto delantero de intervenciÃ ³n (INT 24) 86 (') VÃ ©ase el Anexo VII del Reglamento (CEE) n ° 2453/93 (DO n ° L 225 de 4. 9 . 1993 , p . 4), cuya Ã ºltima modificaciÃ ³n la constituye el Reglamento (CE) n ° 2368/96 (DO n ° L 323 de 13 . 12. 1996, p. 6). (') Se bilag VII til forordning (EÃF) nr. 2453/93 (EFT nr. L 225 af 4 . 9 . 1993 , s . 4), senest Ã ¦ndret ved forordning (EF) nr. 2368/96 (EFT nr. L 323 af 13 . 12 . 1996, s . 6). (') Vgl . Anhang VII der Verordnung (EWG) Nr. 2453/93 (ABl . Nr. L 225 vom 4. 9 . 1993 , S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2368 /96 (ABl . Nr. L 323 vom 13 . 12. 1996, S. 6). (') Ã Ã »Ã ­ÃÃ µ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2453/93 ( EE Ã ±Ã Ã ¹Ã ¸. L 225 Ã Ã ·Ã  4 . 9 . 1993 , Ã . 4), Ã ÃÃ Ã  Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã ¯Ã ± Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2368/96 (EE Ã ±Ã Ã ¹Ã ¸. L 323 Ã Ã ·Ã  13 . 12 . 1996, Ã  . 6 ). (') See Annex VII to Regulation (EEC) No 2453/93 (OJ No L 225, 4 . 9 . 1993 , p. 4), as last amended by Regulation (EC) No 2368 /96 (OJ No L 323 , 13 . 12. 1996, p. 6). (') Voir annexe VII du rÃ ¨glement (CEE) n ° 2453/93 (JO n ° L 225 du 4. 9 . 1993, p . 4). RÃ ¨glement modifie en dernier lieu par le rÃ ¨glement (CE) n ° 2368/96 (JO n" L 323 du 13 . 12. 1996, p . 6). (') Cfr. allegato VII del regolamento (CEE) n . 2453/93 (GU n . L 225 del 4. 9 . 1993 , pag. 4), modificato da ultimo dal regolamento (CE) n . 2368/96 (GU n . L 323 del 13 . 12 . 1996, pag. 6). (') Zie bijlage VII van Verordening (EEG) nr. 2453/93 (PB nr. L 225 van 4 . 9 . 1993, blz . 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2368 /96 (PB nr. L 323 van 13 . 12. 1996, blz. 6). (') Ver anexo VII do Regulamento (CEE) n? 2453/93 (JO n? L 225 de 4. 9 . 1993 , p . 4), com a Ã ºltima redacÃ §Ã £o que lhe foi dada pelo Regulamento (CE) n? 2368/96 (JO n? L 323 de 13 . 12 . 1996, p. 6). (') Katso asetuksen (ETY) N:o 2453/93 (EYVL N:o L 225, 4.9.1993, s . 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2368/96 (EYVL N:o L 323, 13.12.1996, s . 6) liite VII . (') Se bilaga VII i fÃ ¶rordning (EEG) nr 2453/93 (EGT nr L 225, 4.9.1993 , s . 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2368/96 (EGT nr L 323 , 13.12.1996, s . 6). 20 . 6 . 97 EN Official Journal of the European Communities No L 163/7 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIE: Bureau d intervention et de restitution belge Rue de TrÃ ªves 82 B- 1 040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone: (32 2) 287 24 11 ; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32 2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel .: (49) 69 1564-704/755; Telex : 411727; Telefax : (49) 69 15 64-790/791 DANMARK: Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 K0benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48 , (45) 33 92 69 23 ESPAÃ A: FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Calle Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (91 ) 347 65 00, 347 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax : (91 ) 521 98 32, 522 43 87 FRANCE: OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone : (33 1 ) 44 68 50 00 ; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1 ) 44 68 52 33 ITALIA: AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 1-00185 Roma Tel . 49 49 91 ; Telex 61 30 03; telefax: 445 39 40/445 19 58 IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 661 62 63, (01 ) 678 52 14 and (01 ) 662 01 98 No L 163/8 EN Official Journal of the European Communities 20 . 6 . 97 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en Visserij , Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel . (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 . OSTERREICH: AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A- 1201 Wien Tel .: (43-1 ) 33 15 12 20; Telefax : (43-1 ) 33 15 1297 SUOMI/FINLAND: Ministry of Agriculture and Forestry Department of Agriculture Policy Mariankatu 23, PO Box 232 FIN-00171 Helsinki Tel .: (358) 016 01 ; Telefax: (358) 016 09790 SVERIGE: Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 Jonkoping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 UNITED KINGDOM: Intervention Board, Executive Agency Kings House 33 Kings Road Reading RGl 3BU Berkshire Tel .: (01189) 58 36 26 Telefax (01189) 56 67 50